 W(X)DVII.I.E PLANT. I1VIN(;SF()N SHIPBtIIIIN (OWoo)dville Plant, Industrial Products Diiision of Lev-ingston Shipbuilding Company, a Delaware Corpo-ration and United Brotherhood of Carpenters andJoiners of America, AFL-CIO. ('Case 23 CA 7333August 10. 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) M iMBERS P NI I, ()AND TRUtFSI)AIIIOn May 4. 1979, Administrative Law Judge JoanWieder issued the attached Decision in this proceed-ing. Thereafter. Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Woodville Plant. IndustrialProducts Division of Levingston Shipbuilding Com-pany, a Delaware Corporation, Woodville, Texas, itsoffices, agents, successors, and assigns. shall take theaction set forth in the said recommended Order.I Respondent excepts to the Administrative Law Judge's ruling made atthe hearing and repeated in the Decision. denying Respondent's request fora continuance. Respondent contends that. contrary to the AdministrativeLaw Judge's rulings, its contentions of "surprise and prejudice" are meritori-ous. While the essence of Respondent's contentions at the hearing was differ-ent and was adequately ruled on by the Adminstrative Law Judge. the in-stant contention is that Respondent was placed in the disadvantageousposition of attempting to prove its case by testimony of an adverse witness.the General Counsel's witness Tudor. and should have been granted a con-tinuance to call its witness Wagley to refute Tudor's testimony. We rejectRespondent's contention which, in our opinion. is at best frivolous. Respon-dent's affirmative defense is based on a contention that good-faith bargainingwas rendered impossible after Union Agent Tudor allegedly assulted its su-pervisor. Wagley. Nonetheless. in spite of ample opportunity to prepare itsdefense, it did not call as a witness Wagley. the supervisor on whom its entiredefense was predicated. And even more inexplicably. Respondent now con-tends, at least to the extent that we can understand its contention. that itshould have been granted a continuance to call Wagley to testify, althoughat the hearing it neither attempted to call Wagley nor requested a continu-ance in order to produce him to testify.charges filed hb the U nited Brotherhood of (Carpenters andJoiners of America. AFL (C10. herein called the Union. onNovember 30. 1978.' the Regional Director for Region 23issued a complaint on [)ecemhber 13. which was amendedJanuarD25, 1979.' he complaint. as amended, contendsthat Woodville Plant. Industrial Products Dixlision ,t l.e,-ingston Shiphuilding (ompan a I)Delawlare (Corporation.herein called Respondent or the Compan\.violated Section8(a)(5) and ( I) of the Act hby refusing to furnish informationto the newly certified Union and refusing to meet and bar-gain with the Union as the duly certified. exclusive hargain-ing representative of its production and maintenance em-ployees. Respondent admits refusing to bargain with theCharging Party. "not onls to provide an5opportunity toreview the Board's certification of the union h a nitedStates Circuit ('ourt of Appeals." but also because a unionagent assaulted one of the Company's supervisors. therebhevidencing an atmosphere of bad aith.All parties were given a full opportunit to participate toproduce relevant evidence. to examine and cross-examinewitnesses, and to file brief. Oral argument eavs waied. andthe briefs submitted b Respondent and (iGeneral (ounsclhave been carefully considered.Upon the entire record of the case and front m' obser.a-tion of the witnesses and their demeanor. I make the follow-ing:FINDIN(iS () FA( II. THE B SINESS ()F KISP()NI)INI IRespondent. a Delaware corporation. operates a metalfabrication plant in Woodville. Texas, where it primaril5produces rolled and welded pipe. During the 12 monthspreceding the issuance of the complaint, the Company pur-chased and received goods and materials valued in excess of$50,000 directly from origins outside the State of Texas.Respondent admits, and I find, that the Company is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. 1 HE ABOR OR(ANIZAION INV()I.LvI)The Union is a labor organization within the meaning ofSection 2(5) of the Act.it. THE ALLEGED UNFAIR ILABOR PRA('Il( A. BackgoundRespondent opened for business on March 18. On Au-gust 18. following a Board election in Case 23 RC-4669.the Union was duly certified as the exclusive collective-bar-gaining representative of Respondent's employees in theDECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This case washeard at Livingston, Texas, on February 21. 1979. UponI All dates herein are in 1978 unless otherwise staled.2 The amended complaint differs from the original complaint In that italleges the agency of John Durkas and further alleges that the refusal torecognize. meet, and bargain was for the purpose of testing the validity of theBoard's certification244 NLRB No. 18119) I)t:( ISI()NS OF NAI IONAL. lABOR RE.AlI()ONS BOARDunit tound appropriate.' Respondent iled timely objectionsto the election. On September 14. 1978X. the Regional D)irec-tor issued a Supplemental [)ecision and C'ertifica tion ;fRepresentation overruling the objections to election. 'IheBoard denied Respondent's request for review of' the Re-gional l)ireclor's Supplemental I)ecision on November 3.1978.At the commencement of the hearing Respondent wasinfornied that in a proceeding alleging a violation of Sec-tion 8(a)(5). it is not entitled to relitigate issues which wereor could have been litigated in a prior representation pro-ceeding. See Pirtsburgh Plrte G(ass (ormpatv' v. N.L. R. B..313 Ui.S. 146. 162 (1941): Rules and Regulations of' theBoard. Sees. 102.67(f) and 102.69(c).4Accordingly, onlyevents occurring or discovered subsequent to the mattersconsidered by the Regional Director in his SupplementalDecision and C('ertification of Representation on September14, will be considered.B. Preliminan MattersCounsel for the General Counsel alleged that a portion ofRespondent's answer was a sham and false, and was used asa dilatory tactic to defeat the purpose of Section 102.21 of'the Rules and Regulations. Based on this contention, theGeneral Counsel made a motion to strike the answer of'Respondent from paragraph 7 to 13 of the amended com-plaint, sought a judgment on the pleadings. and requestedcensure of Respondent's counsel for willfully iling a falseanswer to the amended complaint. These motions were de-nied at the hearing. The General C(ounsel requested in itsbrief that the ruling on these motions be reconsidered. Afterreview of' the record it is concluded that the answer could.in part. be viewed as an endeavor to preserve a position'and, in part, to assert an affirmative defenses to the allegedviolation. Accordingly, reconsideration is denied.Respondent claims that it was not afforded a proper op-portunity to prepare its defense in view of the fact that itdid not learn that the proceeding was set for hearing untilFebruary 3, 1979, when it was telegraphically advised thatthis matter would be heard on February 21. 1979, the sameday as the hearing date in another complaint case pendingagainst the Company.7Respondent states it was uninten-tionally misled into believing that there would be two sepa-'Official notice is taken of the record in the representation proceeding.Case 23 RC-4669. as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electrosostems. Inc., 166 NLRB 938 (1967). enfd 388 F.2d 683 (4th Cir.1968): Golden Age Beverage Company, 167 NLRB 151 (1967). enfd 415 F 2d26 (5th Cir. 1969): InternOpe Company, v. Penello. 269 F.Supp. 573 ().(.Va.1967) Follett Corporation. 164 NLRB 378 (1967). enjd. 397 F2d 91 (71 h ('r.19681). Sec 9(d) of the NLRA. as amended.' Respondent has not alleged herein that the matters considered in therepresentation proceeding should be considered herein as the subject of new-ly discovered or previously unavailable evidence or special circumstances.See Delta-Macon Brick and Tile Company, Inc. 196 NLRB 148 11972),and The Johnson & Hardin Company. 221 NLRB 379 (1975).bThe incident alleged as the affirmative defense did occur and requires adetermination on the merits, despite the fact that Respondent's counsel ad-mitted he intended to take the issue of certification of the "5th ('ircuil."7 The two complaint cases were not consolidated bh the General Counsel.and the exigencies of the situation were such as to lead to the determinationthat I did not consolidate the cases for purposes of hearing and decisionrate hearings. While the telegram message of the GeneralCounsel was not extremel\ clear, the matter as heardseparately. and hence, Respondent was not misled. Thepossible confusion caused by the unclear telegram was notshown to have impaired preparation or in any other man-ner prejudiced Respondent.A second reason advanced is that the original complaint.issued in December. contained no notice of hearing andthat the complaint was amended January 25, 1979. ustprior to the sending of the telegram setting the matter forhearing, which resulted in surprise. The claim of surprisewas mnade even though Respondent admitted that the timepermitted was slightly longer than that provided by theBoard's Rules and Regulations. It was also argued that thescheduling of both proceedings for hearing on the samedate W'as a tactical weapon instituted by the General Coun-sel to "float something by the board." 'I he two amendmentsmade to the complaint did not greatly alter the basic mat-ters alleged and were accomplished prior to the notice ofhearing. Further, Respondent has indicated no special cir-cumstances in this case showing that due process wouldrequire granting a continuance for preparation of the de-fense. Though Respondent claimed that significant factualquestions are involved for which there has not been ade-quate time to prepare: not one specific allegation of un-availablity of a witness. inadequate time to investigate thefacts, or any other specifics, argued to support the claimthat additional time was required for preparation of thedefense. The vague claim that the General (ounsel wasattempting to "float something by the board" was unex-plained and is considered to be without merit. Also foundto be without merit is the contention that there will be noprejudice to the government i the motion to continue isgranted. At no time prior to the close of the hearing did itdevelop that the issues were more complex or requiredgreater preparation than was apparent from the Decembercomplaint or from the time of denial of the motion at thebeginning of the hearing. During the course of the hearingthere was no suggestion that the defense was in any sensehandicapped by a lack of preparation and, indeed, no spe-cific details to the contrary were set forth in Respondent'sbrief. Accordingly, after a review of Respondent's requestftor a continuance, it is concluded that good cause for acontinuance has not been shown, and reconsideration is de-nied.C. The Event. Leading Up to the ChargeOn September 15, James Q. Stewart. the Union's execu-tive secretary, sent a letter to Respondent's plant manager,David Hardin. requesting a list of all employees in the bar-gaining unit, their date of hire, rate of pay, job classifica-tion, job description. number of paid holidays, paid vaca-tion schedule, insurance plan, pension plan, profit-sharingplan, and any other benefit currently being received by theunit employees. The letter also indicated that Stewartwould contact Hardin at a later date to arrange their firstbargaining session. It is undisputed that this letter was re-ceived on September 19 and that the requested informationwas not supplied. In fact, Respondent failed to give anyresponse to the Union's request.120 WOODVILLE PLANT. LEVINGSTON SHIPBUILDING CO.By letter dated November 7. Stewart renewed theUnion's request for the above-described information. Theletter was received November 9. It is undisputed that Re-spondent made no attempt to provide the requested infor-mation. John DurkayR did telephone Stewart to inform himthat Respondent was not going to provide the information.that they "were interested in the United States Court ofAppeals. Fifth Circuit, reviewing the validity of the elec-tion." The letter of November 7 also indicated that arrange-ments for the first bargaining session would be made at alater date.The above-quoted statement of Durkay and the Compa-ny's answer to the complaint in this case confused Stewart.To clarify the matter, Stewart mailed a letter to JosephMolina, Respondent's attorney of record in the instant pro-ceeding, reiterating the request for information. This letteralso attempted to ascertain if there were a misunderstand-ing as to the reason for the Company's refusal to bargainand asked that the Union be advised as to when the Com-pany could meet and bargain. No response to this letter wasreceived.At the hearing Durkay stated that the Compan, was stillunwilling to bargain with the Union on two grounds: (IIthe certification is not considered to be valid: and. (2) ifcertification is valid, that a union representative came to theWoodville Plant and assaulted a supervisor. The assault.according to Durkay. was perpetrated by an individualwhom he believed would be a bargaining representative forthe Union which destroyed the atmosphere necessary forgood-faith bargaining. The assault was never reported tothe Union, and no charge was filed by Respondent regard-ing the incident.The alleged assult involved a union organizer, James Tu-dor, and a supervisor named Wagley.? According to Tudor,whose account of the incident is uncontroverted, he droveout to the Woodville Plant to transport a "witness" in aninvestigation concerning an 8(a)( I) and (3) charge"' to amotel to meet with a Board agent. When Tudor arrived atthe plant entrance, Wagley, who was in front of the plantwith a bottle of liquor, drinking with two unnamed hourlyemployees, came over to the car. Wagley asked Tudor toget out of the vehicle and have a drink with him. Tudorexplained why he was there, but Wagley insisted. Tudor didexit the car. Tudor described Wagley as intoxicated "he wasjust drinking and trying to argue with everybody." Wagleywanted to argue about the Union. saying "he don't likeunions." Tudor made several attempts to reenter his vehi-cle, but Wagley stood in front of him. "with his fists up.trying to keep me from getting into my car." Tudor statedhe ran out of patience and struck Wagley in the face "pos-sibly twice." The record is silent as to the amount of forceused by Tudor and whether Wagley suffered any injury.The altercation was witnessed by the two hourly employeesimbibing with Wagley. The incident occurred on the countyroad and not on the Company's property.s Durkay is currently representing Respondent in the capacit of hargain-ing agent and is an officer and an attorney for the Company9 Wagley did not testify. The date of the incident was not specifiedi0 The charge was filed on September 19 and alleged wrongdoing by Wag-ley.Tudor was active in the organizing campaign at theWoodville Plant, but there was no showing that he repre-sented to Respondent or any employees that he would beactive in negotiating the contract. In fact. Tudor w as notpart of the Union's negotiating team, and there is no evi-dence indicating that the Union's officials knew of theabove-mentioned incident.D. A, l,.si.s and Conclus iosPart of the statutory requirement to "bargain collective-l...in good faith"'' is the dutl of the Emplo,,er to pro',idethe Union. upon request, information sufficient to permitintelligent bargainining. See S. L. Allenl (apmi,o. Inc. INl.RB 714 (1936). In this proceeding it is admitted that arequest for information was made. and it is not contendedthat the date requested was irrelevant. The only affirmativedefense is the allegation that good-faith bargaining couldnot be conducted due to Tudor striking a supervisor': in thepresence of hourly employees.Specifically, Respondent argues in its brief that its dutyto bargain was suspended when the Union. through I udorassaulted a supervisor which was an activit "e,, idencing anatmosphere of bad faith." Citing Phe/lp. Dodge (op/IcrProduct, Corpor tion, 101 NLRB 360 (1952). and Kohl'r/(o., 128 NLRB 1062 (1960). The Kohler Co. case explainedthe Phelp s Dodge decision as follows:..that where a Union is engaging in certain unlawfulconduct, the Employer is not obligated to 'speak' withthe Union or mav lawfully refuse to negotiate duringrite course of such coinduct, these cases do not stand forthe proposition, as apparently contended bh the Re-spondent, that under such circumstances its dut tobargain is completely relieved, or that it in turn, withimpunity, may engage in unlawful conduct ....[Em-phasis supplied.] i Fn. 34. p. 1080.)The question is whether Tudor's actions were of such nature as to completely suspend Respondent's duty to bar-gain. The criteria in determining the issues are akin to thoseinvolved in the denial of bargaining order. As the Boardstated in ,lfavisood Plt of/ Grede Plastics. .Divisio, oGrede Founairies. In,. 235 Nl.RB 363, 365 (1978):...there are five main factors to be weighed in consid-ering whether to den! a bargaining order because ofunion misconduct in the face of an 8(a)(5) finding thatwould otherwise require such a remedy.The factors ... are: the extent of the Union's interestin pursing legal remedies: evidence of deliberate plan-ning of the acts of violence and intimidation attribut-able to the Union: whether assaults bh union advo-cates were provoked: the duration of the lUnion'smisconduct: and, finally. the relative gravity of theUnion's misconduct as opposed to that of the Com-pany.The record discloses that from on or about September 15until January,, when the charge was filed. the Ulnion repeat-] Sec. 8td) of the Act" There has been no charge filed alleging that Tudor's conduct slaitedSec. 8(b)( 1 I)(A of the Act121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDedly acknowledged its interest in bargaining and repeatedlysought relevant information to that end. Despite Respon-dent's refusal to provide the requested information andDurkay's avowal that the Company considered the Union'scertification invalid, the Union endeavored to deal lawfullywith the situation and pursued only legal remedies.The record is devoid of any evidence indicating that thealtercation resulted from deliberate planning by the Union.The altercation did not involve any negotiators. The one actof misconduct, under the circumstances described herein.including the fact that Tudor was rendering assistance inpreparing an unfair labor practice charge involving Wag-ley, cannot be found to have unjustiably fettered the partiesin participating in the Board's process free from coercion orrestraint, Western Clinical Laborator. Inc.. 225 NLRB 725(1976). As discussed more fully below, the altercation can-not be found to have been motivated by retaliatory or in-timidating purposes. If Respondent believed that the Tudorincident so diminished its bargaining posture to warrantindefinite suspension of bargaining, it could have communi-cated this posture to the Union, to ascertain, at the veryleast, if future negotiations were feasible under the circum-stances. Furthermore, additional safeguards for the Com-pany could have been sought through the Board's pro-cesses. However, Respondent merely chose to maintain itsposture that it would not bargain for the months followingthe incident.The unrefuted evidence of Tudor demonstrates that aUnion organizer struck an inebriated supervisor who hadassumed a pugilistic posture in attempting to prevent Tu-dor's entry into his vehicle. The supervisor also verballyabused Tudor in making antiunion statements. The supervi-sor is found to have provoked the incident. The incidentlasted minutes, and though resorting to violence should notbe condoned, the isolated nature of the altercation, whenconsidered in conjunction with the supervisor's highly in-flammatory conduct, is insufficient to justify a finding thatthe Union's disregard of the peaceful processes of the Actwarrants suspension of bargaining or the withholding of abargaining order. International Union of Operating Engi-neers, Local No. 948 (Osteopathic Hospital Founders Associ-ation, dh/a Oklahoma Osteopathic Hospital), 238 NLRB113 (1978). The single altercation relied upon by Respon-dent has not evinced an intent to bypass the peacefulmethod of collective bargaining contemplated in the Act."Nor is it sufficient to warrant impinging upon the employ-ees' rights to be represented by the Union they chose.Finally, as stated in Kohler Co., supra, the employer'sduty to bargain is not "completely relieved" by unlawfulconduct, but is suspended "during the course of such con-duct." The course of the conduct in this proceeding has notbeen shown to be unlawful. While Respondent avers that ithad good reason to believe Tudor was representing theUnion due to his activities as an organizer, no inquiry wasmade to the Union regarding the incident, and the Com-pany failed to show that it investigated the circumstancessurrounding the altercation. It is not claimed that any in-ml Union National de Trabajadores and i agent Arturo Grant (The Carbo-rundum CTompany of Puerto Rico and Carhorundum Caribbean, Inc i. 219NLRB 862. 863 (1975).jury was inflicted. the duly constituted authorities were notcalled for assistance, and no charge was filed alleging thatTudor's conduct was unlawful. Furthermore. Respondentfails to explain why the Tudor incident was of such charac-ter to warrant suspension of the duty to bargain well be-yond "the course of such conduct." In view of the forgoing.it is found that Respondent's conduct constituted a viola-tion of Section 8(a)(5) and (I) of the Act.Accordingly, it has not been shown that the Company'sclaim "bad faith" was warranted.Based upon the foregoing findings of fact. and upon theentire record in the case, I make the fiollowing:CON(I.tUSIONS OF LAWI. Woodville Plant, Industrial Products Division of Lev-ingston Shipbuilding Company. a Delaware Corporation. isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Brotherhood of Carpenters and Joiners ofAmerica, AFI. CIO. CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3. The following unit is appropriate for purposes of col-lective bargaining within the meaning of Section 9(b) of theAct:All production and maintenance employees employedby the Employer at its Woodville, Texas. facilities, ex-cluding all office clerical, professional and technicalemployees, receptionist-secretary, guards, watchmenand supervisors as defined in the Act.4. The Union is, and has been since September 19. 1978,the exclusive bargaining representative of all employees inthe appropriate unit described above.5. By failing and refusing to furnish the Union a list ofall employees in the bargaining unit, their date of' hire, rateof pay, job classification. job description. number of paidholidays, the paid vacation schedule, and all other benefitscurrently being received by the unit members from Septem-ber 1978 to present. Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (I) of the Act.6. Announcing on November 14, 1978, a refusal to bar-gain in good faith with the Union for a collective-bargain-ing agreement, and by failing and refusing at all timesthereafter to bargain collectively with the above-designatedexclusive bargaining representative, Respondent violatedSection 8(a)i5) and (1) of the Act.7. The aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8. The activities of Respondent set forth above. occur-ring in connection with the operations of Respondent. havea close, intimate, and substantial relation to trade, traffic.and commerce among the several States. and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Tli R1iD)YHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (I) of the Act. Respondent will be di-122 WOODVILlE.E PLANT. I.EVINGSTON SHIPBUILDING CO)rected to cease and desist therefrom and. upon request. fur-nish the Union the above specified relevant information.bargain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and, if anunderstanding is reached, embody such understanding in asigned agreement.In order to insure that the employees in the appropriateunit will be accorded the services of their selected bargain-ing agent for the period provided by law, the initial periodof certification will be construed as beginning on the dateRespondent commences to bargain in good faith with theUnion as the recognized bargaining representative of theappropriate unit. See Mar-Jac Poultr Companw , In.., 136NLRB 785 (1962): Conmmerce Compan, dlbh/a lI.anlar Ho-rel, 140 N [.RB 226. 229 (1962). enfd. 328 F.2d 600 (5th Cir.1964). cert. denied 379 U.S. 817 (1964): Burneli Consiruc-tion (Companv 149 NLRB 1419. 1421 (1964). enfd. 350 F.2d57 (lOth Cir. 1965).Upon the foregoing findings of tfact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'4The Respondent, Woodville Plant. Industrial ProductsDivision of Levingston Shipbuilding Company, a DelawareCorporation, Woodville Texas. its officers. agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages. hours, and other terms and conditions of em-ployment. and refusing upon request to supply relevant in-formation needed by United Brotherhood of Carpentersand Joiners of America. AFL. CIO CI.C, as the exclusivebargaining representative of its employees in the unit de-scribed hereinabove.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action to eflectuate thepolicies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all employ-ees in the aforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions of em-ployment and, if an understanding is reached. embody suchunderstanding in a signed agreement.(b) Furnish upon request, to the above-named union, theabove-described relevant information.(c) Post at its Woodville. Texas. facility copies of theattached notice marked "Appendix."" (opies of said no-4 In the event no exceptions are filed as provided by Sec. 02.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided In Sec 10248of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all the objections thereito shall hedeemed waived for all purposes.tIn the event that this Order is enforced b a Judgment of a ntedStates Court of Apr.als, the words in the notice reading 'Posted b Order oftice. on forms provided by the Regional Director for Re-gion 23. after being duly signed by Respondent's represent-atise. shall be posted by Respondent immniediatel up1onreceipt thereoft: and be maintained bh it for 61() consecuti cdays thereafter, in conspicuous places. including all placeswhere notices to) employees are customarily pos ted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not alteredl. defaced, or covered hb an othermaterial.(d) Notify the Regional Director t r Region 23. in rit-ing. within 20 days from the date of this Order '. hatll stepsRespondent has taken to comply ereilth.the National Lab,.r Rehlans Board" shall read "Posled P'ts,,il tO a Judg-ment of the nited States Court of Appeals Inlh,rcllg an Order ot he Na-tlional L.abor Relations Board "APPENDIXNO II l(, EPI ()YI: ISP SIItI) B N ORD R )I liIlIN \II()NAI I.,i()HR RII II()NS Bl\RI)An Agency of the United States (oserlmentAfter a hearing at which all parties had the opportult topresent evidence. it has been decided that we iolated thelaw and we have been ordered to post this notice. We in-tend to carry out the Order of' the Board and abide hb thefollowing:W v- Iil Notl tail and refuse to negotiate in goodfaith 'with the United Brotherhood of Carpenters andJoiners of America. Al-L. (). (. (I.. for collective-bargaining agreement.WI x I ot refuse to bargain collectivel] with theaforesaid I ni on by refusing, upon request, to supplrelevant information needed b said lUnion to repre-sent the production and maintenance employees em-ployed by us at the Woodville Plant.Vvi x11 I NoI in ans like or related manner interferewith. restrain, or coerce our employees in the exerciseof the rights guaranteed them in Section 7 of the AclWI- Illl recognize and. upon request. bargain col-lectively with the above-named Union as the eclusiverepresentative of all our employees in the appropriateunit. with regard to rates of pay. hours of employ ment.and other terms and conditions of employ ment and. itan understanding is reached, embody such understand-ing in a signed agreement.Wt x\n i .upon request. furnish the aforesaid Unionwith a list of all employees in the appropriate unit.their date of hire. rate of pay.job classification. obdescription. the number of paid holidays, the paid va-cation schedule. the insurance. pension. and profit-sharing plans. and any other benefits currentl. heingrecei.ed by the employees of the unit.Wo(o)\ll I P \NI. INI)t SIRIAI PRO))t IS 1)1-S]IN Li, \IN(lSIION Stll'llL II ItI(. (stM'.N'N. \Di A\A R I ()RPt)RI I IN1123